This record is before us without a statement of facts or bill of exceptions. The question involved in the suspended sentence law was submitted to the jury. They failed or refused to recommend suspension of the sentence. It is claimed that the court should have, despite the failure of the jury to so find, exercised the power of suspending the sentence. Under the authority of Roberts v. State, 70 Tex.Crim. Rep., decided at the present term of court, there was no error in this proceeding. The court is not authorized to suspend the sentence, except when the jury so find and recommend.
This judgment is, therefore, affirmed.
Affirmed.
[Rehearing denied October 15, 1913. — Reporter.]